UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6892



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BASHAWN LEE HANBERRY, a/k/a Bo,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Russell A. Eliason, Magistrate
Judge. (CR-94-185, CA-99-13-1)


Submitted:   September 30, 1999           Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bashawn Lee Hanberry, Appellant Pro Se.        David Bernard Smith,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bashawn Lee Hanberry appeals a district court order denying

his motion (1) to amend his motion filed pursuant to 28 U.S.C.A. §

2255 (West Supp. 1999); (2) to expand discovery; and (3) to serve

newly discovered evidence.    We dismiss the appeal for lack of

jurisdiction because the order is not appealable.    This court may

exercise jurisdiction only over final orders, see 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders.     See 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                2